Citation Nr: 9924724	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-08 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, and Mahala Smith


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from May 1967 to November 
1968.  

In a rating action in April 1997, the regional office granted 
service connection for post-traumatic stress disorder (PTSD), 
and the regional office assigned a 10 percent evaluation for 
this disability, effective from December 1, 1995.  

Later in April 1997, the veteran disagreed with the rating 
for PTSD, requesting a higher evaluation for this disability.  
Subsequently, the regional office denied the veteran's claim 
for a higher evaluation, and the veteran perfected an appeal.  
The veteran's appeal was received at the Board in April 1999.  

Correspondence received from the veteran and his 
representative in July 1999, contains a statement, dated on 
July 13, 1999, from a Department of Veterans Affairs (VA) 
physician indicating that the veteran's PTSD had increased in 
severity.  This physician also indicated that the veteran 
carried a GAF score of 35 and that the PTSD symptoms cause 
the veteran to be totally disabled.  This additional evidence 
was not accompanied by any waiver of the veteran's right to 
have such evidence initially considered by the regional 
office.  

The case needs to be remanded to the regional office for 
initial review of this medical statement dated in July 1999, 
pursuant to the provisions of 38 C.F.R. § 20.304(c).  In 
addition, this medical statement raises the question whether 
the veteran is seeking a total rating by reason of individual 
unemployability.  Finally, since the veteran appealed the 
original rating action of April 1997 granting service 
connection and an initial evaluation of 10 percent for PTSD, 
effective from December 1, 1995, the regional office needs to 
review the case in the light of the U.S. Court of Appeals for 
Veterans Claims opinion in Fenderson v. West, 
12 Vet. App. 119 (1999).  

In view of the above, the case is hereby REMANDED to the 
regional office for the following action:

The regional office should review the 
medical statement submitted by the 
veteran dated on July 13, 1999, and take 
any appropriate action, which is deemed 
necessary.  The case should then be 
reviewed consistent with pertinent laws, 
regulations, and decisions of the U.S. 
Court of Appeals for Veterans Claims.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
provide due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





